Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 8 October 2020, in which claims 1-20 have been cancelled, and new claims 21-27 have been added, is acknowledged.
Claims 21-27 are pending in the instant application.
Claims 21-27 are subject of a restriction/election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Patients having a disorder resulting from mutations in the genes encoding keratin 5 and/or keratin 14, to be treated. 
A lysine derivative surfactant of claim 21, or an isothiocyanate functional surfactant of claims 24-27 or another disclosed, to be administered in the method of treatmnent.

These species are independent or distinct because, for example, in the case of an isothiocyanate functional surfactant of claims 24, 27, the genus encompasses any alpha amino acid of the formula in claim 24, or in claim 27, wherein R1 comprises an alkyl, cycloalkyl, polycycloalkyl, heterocycloalkyl, aryl, alkaryl, aralkyl, alkoxy, alkanoyl, aroyl, alkenyl, alkynyl and/or cyano group containing approximately 1 to approximately 25 carbon atom(s), wherein the carbon atom(s) may be a linking group to, or part of, a halogen, a N, O, and/or S containing moiety, and/or one or more functional groups comprising alcohols, esters, ammonium salts, phosphonium salts, and combinations thereof; a linkage to a dimer; a linkage to an oligomer; 
Each combination of elements requires different structural search and/or a different classification based on its structural elements. In addition, these species are not obvious variants of each other based on the current record. Further, there is a search and/or examination burden for the patentably distinct lysine derivative surfactants or isothiocyanate functional surfactants, of claims 21-27, each such isothiocyanate functional surfactant requiring a different field of search based on the combination of structural elements present. 
Based on their structural elements, the instant isothiocyanate functional surfactants of claims 21-27 can be classified, at a minimum, in CPC class A61K 31/145, A61K 9/0014, A61K 31/198, A61K 45/06, A61K 47/34. 

Similarly, in the case of diseases to be treated by administering a lysine derivative or an isothiocyanate functional surfactant, the genus encompasses any disorder resulting from mutations in the genes encoding keratin 5 and/or keratin 14 including EBS, an inherited skin 
Further, there is a search and/or examination burden for the patentably distinct diseases to be treated by administering a lysine derivative surfactant or an isothiocyanate functional surfactant,  each disease to be treated requiring a different field of search based on the disease etiology, complexity of mechanism, symptoms, and/or classification. In addition, these species are not obvious variants of each other based on the current record. 

In response to the requirement for restriction/election, Applicant is required to elect a specific lysine derivative surfactant, or a specific isothiocyanate functional surfactant, having a distinct chemical structure, of claims 21, 24-27 or another disclosed, to be administered in the method of treatment; as well as a specific patient population, suffering from a specific disease resulting from mutations in the genes encoding keratin 5 and/or keratin 14, to be treated. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627